Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-11 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2019 has been received and considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference number 97 in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0023, line 9, "hoppers 28, 30, and 32" appears like it should read "hoppers 34, 36, and 38". 
In paragraph 0024, lines 12-13, "0.18 inch" is not within the "range of 0.15 inch to 0.022 inch". It appears the range should read "0.15 inch to 0.22 inch". 
In paragraph 0025, every disclosure of "sides 20 and 22" (i.e. lines 1, 3, 12-14) appears like it should read "sides 22 and 24", as shown in the Figures. .
In paragraph 0025, line 7, "0.18 inch" is not within the "range of 0.15 inch to 0.022 inch". For examination purposes, the range has been construed as "0.15 inch to 0.22 inch". 
In paragraph 0025, line 8, "upper side wall sheet portions 70 and 72" appears like it should read "upper side wall sheet portions 73 and 74."
In paragraph 0027, lines 4 and 6, "upper inner flange 84 appears like it should read "upper inner flange 83".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because of the recitation of the limitation "the top chord flange portion is oriented at an interior angle in the range of 153 degrees to 173 degrees with respect to the inwardly-inclined web portion of the top chord." This limitation is inconsistent with the recitation of "an inwardly-inclined top chord flange portion to define an interior angle in the range of 127 degrees to 147 degrees with respect to the inwardly-inclined web portion of the top chord" in claim 9, lines 11-13. Additionally, the claimed limitation in claim 10 is not further limiting because the range of 127 degrees to 147 degrees is outside the range of 153 degrees to 173 degrees. Due to the indefiniteness, claim 10 will not be further treated on the merits. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites "the upper flange portion of the top chord has a width of at least 1-1/2 inches." This recitation is a repeat of claim 1, lines 16-17 and therefore fails to further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Franklin et al. (US 3,339,499 A), in view of Yoshida et al. (US 10,124,817 B2).
Regarding claim 1, Franklin teaches (Fig. 1-3): A side wall structure (48) for a covered hopper railroad freight car (10), comprising: a substantially vertically and longitudinally oriented upper side wall member (48); a top chord (60) of the side wall (48), the top chord (60) being formed at a top of the upper side wall member (48) as an integral extension of the sheet metal (Fig. 2) of which the upper side wall member (48) is constructed. 
Franklin further teaches that the side wall is a sheet. Franklin does not explicitly teach that the side wall is constructed of sheet metal. However, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have known to construct side wall of a hopper car 
Franklin does not explicitly teach a web portion of the top chord being demarcated with respect to the upper side wall portion by a first bend line extending longitudinally of the side wall member; the top chord also including an upper flange portion in the form of a further integral extension of the sheet metal material of the upper side wall member; and the upper flange portion of the top chord being defined with respect to the web portion of the top chord by a second bend along a second bend line parallel with the first bend line. 
However, Yoshida teaches (Fig. 2):  the web portion (C2) of the top chord (4) being demarcated with respect to the upper side wall portion (C1) by a first bend line (N1) extending longitudinally of the side wall member; the top chord (4) also including an upper flange portion (C3, C4) in the form of a further integral extension of the sheet metal material of the upper side wall member (C1) (Fig. 2); and the upper flange portion (C3, C4) of the top chord (4) being defined with respect to the web portion (C2) of the top chord (4) by a second bend (N2) along a second bend line (N2) parallel with the first bend line (N1). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Franklin to include the top chord and its structures, as taught by Yoshida, in order to increase the loading capacity of the hopper cars while ensuring adequate strength against buckling, and that the appropriate range of dimensions stay within the maximum allowable clearance of a hopper car. 
Franklin teaches optimizing the dimensions of the hopper car to achieve a greater internal volume, and to have sufficient structural stability (Franklin, col. 4, lines 7-20; Fig. 8). Franklin and Yoshida do not explicitly teach that the web portion of the top chord is sloped inwardly at an angle in the range of 153 degrees and 173 degrees with respect to the upper side wall member. However, it would have 
Franklin teaches optimizing the dimensions of the hopper car to achieve a greater internal volume, and to have sufficient structural stability (Franklin, col. 4, lines 7-20; Fig. 8). Franklin and Yoshida do not explicitly teach the inclined angle in the range of 127 to 147 degrees between the upper flange portion and the web portion.  However, it would have been obvious to one of ordinary skill in the art to obtain this reasonable range of angles as a matter of design choice based on the length of the web portion and the shape of the roof structure among other factors. Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the interior space of a hopper car while maintaining adequate strength through changes in dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Franklin teaches optimizing the dimensions of the hopper car to achieve a greater internal volume, and to have sufficient structural stability (Franklin, col. 4, lines 7-20; Fig. 8). Franklin and Yoshida do not explicitly teach that the two bend lines are spaced from one another in the range of 6.4 inches to 10.4 inches. However, it would have been obvious to one of ordinary skill in the art to obtain this reasonable range of distances as a matter of design choice based on the breadth of the web portion, the shape of the roof portion, and the height of the side wall portion among other factors. Further, it would 
Franklin teaches optimizing the dimensions of the hopper car to achieve a greater internal volume, and to have sufficient structural stability (Franklin, col. 4, lines 7-20; Fig. 8). Franklin and Yoshida do not explicitly teach that the upper flange portion has a width of at least 1-1/2 inches. However, it would have been obvious to one of ordinary skill in the art to obtain a reasonable width of above 1.5 inches as a matter of design choice based on the inclination angle of the web portion, the overlap length required for rigidity, and the intended margin for welding among other factors. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the interior space of a hopper car while maintaining adequate strength through changes in dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 2, Franklin and Yoshida teach the elements of claim 1, as stated above. Franklin further teaches (Fig. 5): a laterally outboard margin (74) of a metal panel of a roof member (54) overlapping an inboard portion (73) of the upper flange portion (62) of the top chord (60) and welded to the upper portion of the top chord. However, Franklin does not explicitly teach the top chord structure as recited in claim 1 above. Yoshida further teaches (Fig. 2):  a laterally outboard margin (6a) of a metal panel of a roof member (6) overlapping an inboard portion (4b) of the upper flange portion (C3, C4) of the top chord (4) and welded (Yoshida, col. 3, lines 39-42) to the upper portion of the top chord (4). 

Regarding claim 3, Franklin and Yoshida teach the elements of claim 2, as stated above. Yoshida teaches a laterally outboard margin (6a) of the roof (6) overlapping the upper inwardly-inclined top chord panel (B2), but does not explicitly teach an overlapping width of 0.75 inch. 
However, Franklin teaches optimizing the dimensions of the hopper car to achieve a greater internal volume, and to have sufficient structural stability (Franklin, col. 4, lines 7-20; Fig. 8). It would have been obvious to one of ordinary skill in the art to obtain this reasonable overlapping width of 0.75 inch as a matter of design choice based on the size of the weld needed to adequately support the load, the overlapping length needed for strength, stability, or insulation among other factors. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of the overlapping portion to ensure sufficient structural rigidity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 5, Franklin and Yoshida teach the elements of claim 1, as stated above. Yoshida teaches a top chord (4) with a web portion (C2) between an upper flange portion (C3, C4) and an upper side wall member (C1), but does not explicitly teach that the web portion of the top chord is inclined at an angle of 17 degrees relative to the upper side wall member. 
However, Franklin teaches optimizing the dimensions of the hopper car to achieve a greater internal volume, and to have sufficient structural stability (Franklin, col. 4, lines 7-20; Fig. 8). It would have been obvious to one of ordinary skill in the art to obtain an optimum angle of 17 degrees as a 
Regarding claim 6, Yoshida teaches the elements of claim 1, as stated above. Yoshida teaches a first bend line (N1) and a second bend line (N2), but does not explicitly teach the two bend lines are spaced from one another by a distance of about 8.4 inches. 
However, Franklin teaches optimizing the dimensions of the hopper car to achieve a greater internal volume, and to have sufficient structural stability (Franklin, col. 4, lines 7-20; Fig. 8). It would have been obvious to one of ordinary skill in the art to obtain a distance of about 8.4 inches as a matter of design choice based on the breadth of the web portion, the shape of the roof portion, and the height of the side wall portion among other factors. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the interior space of a hopper car while maintaining adequate strength through changes in dimensions, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 8, Franklin teaches (Fig. 1-5): A covered hopper railroad freight car (10), comprising: a car body (Fig. 1) having a pair of opposite ends defining a length of the car body, a pair of side walls (48) defining a width (W) of the car body, and a roof (54) extending laterally between the side walls (48) (Fig. 1-3); each of the side walls (48) having a substantially vertical upper side wall sheet member (48) and including a top chord portion (60) (Fig. 5); a respective end sheet (40) at each of the opposite ends of the car body, each end sheet (40) being fastened to each of the upper side wall sheet 
Franklin further teaches that the roof is a sheet, having a lateral outboard margin (Fig. 5) extending longitudinally along the car body. Franklin does not explicitly teach that the roof and the top chord portion are constructed of sheet metal. However, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have known to construct these components out of metal for high strength to weight ratio, cost of material, and corrosion resistance among other factors. Additionally, one can reasonably say the roof sheet (54) and the top chord portion (68), as taught by Franklin, are constructed of metal because they are being welded along seams (73, 74). 
Franklin does not explicitly teach each top chord portion including a first, lower, top chord web portion having a lower margin defined by a first bend line extending longitudinally along the respective upper side wall sheet member, and the first, lower, top chord web portion being inclined upwardly and inwardly with respect to the respective substantially vertical upper side wall sheet member, at an interior angle within the range of 153 degrees to 173 degrees; each top chord portion including a top chord flange formed integrally with and extending upwardly from the first, lower, top chord web portion as a further extension of the sheet metal of the respective upper side wall sheet member, the top chord flange being defined by a second bend line extending longitudinally with respect to the car body, parallel with the first bend line and spaced apart from the first bend line by a distance in the range of 6.4 inches to 10.4 inches, and the top chord flange being oriented inwardly with respect to the first, lower, top 
However, Yoshida teaches (Fig. 2): each top chord portion (4) including a first, lower, top chord web portion (C2) having a lower margin defined by a first bend line (N1) extending longitudinally along the respective upper side wall sheet member (C1), and the first, lower, top chord web portion (C2) being inclined upwardly and inwardly with respect to the respective substantially vertical upper side wall sheet member (C1); each top chord portion (4) including a top chord flange (C3, C4) formed integrally with and extending upwardly from the first, lower, top chord web portion (C2) as a further extension of the sheet metal of the respective upper side wall sheet member (3), the top chord flange (C3, C4) being defined by a second bend line (N2) extending longitudinally with respect to the car body (Fig. 2), parallel with the first bend line (N1), and the top chord flange (C3, C4) being oriented inwardly with respect to the first, lower, top chord web portion (C2); and a respective one of the outboard margins (6a) of the roof (6) extending along one of the upper, inner, top chord flange portions (C3, C4) and overlapping the upper, top chord flange portion (C3, C4) and having an extreme margin interconnected with the upper, inner, top chord flange portion (C3, C4).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Franklin to include the top chord and its structures, as taught by Yoshida, in order to increase the load capacity of the hopper cars while ensuring adequate strength and that the appropriate range of dimensions stay within the maximum allowable clearance.
Yoshida does not explicitly teach that an interior angle between the top chord web portion and the upper side wall sheet member is within the range of 153 degrees to 173 degrees. However, Franklin teaches optimizing the dimensions of the hopper car to achieve a greater internal volume, and to have 
Yoshida further does not explicitly teach that the two bend lines are spaced from one another in the range of 6.4 inches to 10.4 inches. However, Franklin teaches optimizing the dimensions of the hopper car to achieve a greater internal volume, and to have sufficient structural stability (Franklin, col. 4, lines 7-20; Fig. 8). It would have been obvious to one of ordinary skill in the art to obtain this reasonable range of distances as a matter of design choice based on the breadth of the web portion, the shape of the roof portion, and the height of the side wall portion among other factors. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the interior space of a hopper car while maintaining adequate strength through changes in dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Yoshida further does not explicitly teach the inclined angle between top chord flange and the web portion is in the range of 127 to 147 degrees.  However, Franklin teaches optimizing the dimensions of the hopper car to achieve a greater internal volume, and to have sufficient structural stability (Franklin, col. 4, lines 7-20; Fig. 8). It would have been obvious to one of ordinary skill in the art to obtain this reasonable range of angles as a matter of design choice based on the length of the web portion and 
Franklin and Yoshida further do not explicitly teach that the outboard margin of the roof overlaps the top chord flange portion by a distance within the range of 1/8 inch to 2 inches. However, Franklin teaches optimizing the dimensions of the hopper car to achieve a greater internal volume, and to have sufficient structural stability (Franklin, col. 4, lines 7-20; Fig. 8). It would have been obvious to one of ordinary skill in the art to obtain this reasonable range of distances as a matter of design choice based on the size of the weld needed to adequately support the load, the overlapping length needed for strength, stability, or insulation among other factors. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of the overlapping portion to ensure sufficient structural rigidity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 9, Franklin teaches (Fig. 1-5): A side wall structure (48) for a covered hopper railroad freight car (10), comprising: a substantially vertically and longitudinally oriented upper side wall member (48); a top chord (60) of the side wall (48), the top chord (60) being formed at a top of the upper side wall member (48) as an integral extension (Fig. 4-5) of the sheet of which the upper side wall member (48) is constructed. 
Franklin does not explicitly teach a web portion of the top chord sloping laterally inward at an angle in the range of 153 degrees to 173 degrees relative to the upper side wall member, wherein the web portion is demarcated with respect to the upper side wall portion by a first bend line; a second, 
However, Yoshida teaches (Fig. 2): a web portion (C2) of the top chord (4) sloping laterally inwardly with respect to the substantially vertically oriented upper side wall member (C1) of the side wall (3), the web portion (C2) of the top chord (4) being demarcated with respect to the upper side wall portion (C1) by a first bend line (N1) extending longitudinally of the side wall member (C1); a second, upper, bend line (N2) extending along an upper margin of the web portion (C2) of the top chord (4), defining an inwardly-inclined top chord flange portion (C3, C4), narrower than the web portion (C2) of the top chord (4) and bent along the second bend line (N2) with respect to the inwardly-inclined web portion (C2) of the top chord (4).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Franklin to include the top chord and its structures, as taught by Yoshida, in order to increase the loading capacity of the hopper cars while ensuring adequate strength against buckling, and that the appropriate range of dimensions stay within the maximum allowable clearance of a hopper car.
Franklin further teaches that the side wall is a sheet. Franklin does not explicitly teach that the side wall is constructed of sheet metal. However, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have known to construct side wall of a hopper car out of metal for a high strength to weight ratio, reduced material cost, weldability, and corrosion resistance among other factors. 

Yoshida further does not explicitly teach the inclined angle between top chord flange and the web portion is in the range of 127 to 147 degrees.  However, Franklin teaches optimizing the dimensions of the hopper car to achieve a greater internal volume, and to have sufficient structural stability (Franklin, col. 4, lines 7-20; Fig. 8). It would have been obvious to one of ordinary skill in the art to obtain this reasonable range of angles as a matter of design choice based on the length of the web portion and the shape of the roof structure among other factors. Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the interior space of a hopper car while maintaining adequate strength through changes in dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Yoshida further does not explicitly teach that the top chord flange portion has a width of at least 1-1/2 inches. However, Franklin teaches optimizing the dimensions of the hopper car to achieve a greater internal volume, and to have sufficient structural stability (Franklin, col. 4, lines 7-20; Fig. 8). It 
Regarding claim 11, Franklin and Yoshida teach the elements of claim 9, as stated above. Franklin further teaches (Fig. 5): an outer, lower, margin (74) of a roof panel (54) extending along, overlapping upon, and joined to the inwardly-inclined flange portion (62) of the top chord (60).
Yoshida further teaches (Fig. 2): an outer, lower, margin (6a) of a roof panel (6) extending along, overlapping upon, and joined to the inwardly-inclined flange portion (C3, C4) of the top chord (4).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Franklin et al. (US 3,339,499 A), in view of Yoshida et al. (US 10,124,817 B2) and Dugge et al. (US 4,598,646 A).
Regarding claim 4, Franklin and Yoshida teach the elements of claim 1, as stated above. Franklin does not explicitly teach a longitudinally extending stiffener formed in a mid-height portion of the upper side wall member. However, Dugge teaches (Fig. 3): a longitudinally extending stiffener (45b) formed in a mid-height portion of the upper side wall member (17b). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for Franklin to include a longitudinally extending stiffener in a mid-height portion of the upper side wall member, as taught by Dugge, in order to "withstand buckling loads while facilitating increased lading volume" (Dugge, col. 7, lines 65-66).



	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-3066621-A: Teaches a rail vehicle with an outer panel covering 26, U-J beam 29 as inwardly angled upper chord, heavy edge plate 20 as the roof portion overlapping the upper chord portion.
US-4875417-A: Teaches a railway hopper car with side sheets 13a, 13b and upper chords 29a, 29b attached to the upper portions of each of the side sheets for reinforcing the side sheets against buckling under compressive and other loading conditions.
US-7536957-B2: Teaches a top chord with two bending lines and a portion of the roof overlapping a portion of the top chord. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617